Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest
the first PE router configured with … a secondary label comprising a primary next hop of the first CE router and a backup next hop of the second CE router; and 
the second PE router configured with a primary label comprising … a secondary label comprising a primary next hop of the first CE router and a backup next hop of the second CE router.
 Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Among the closest prior arts:
He et al (US Pub. 2022/0231906) discloses PE1 and PE2 each connected to both CE1 and CE2, and scenarios for determining link failure and rerouting (fig. 8; para. 105);
Filsfils et al (US Pub. 2006/0209682) discloses PE2 connected to CE1, CE2 and PE3; addtionally when CE1-PE1 connection fails, alternate path from PE1 is possible via another PE, e.g., PE2; and additional scenarios for failover (fig. 2; para. 58-65).
Cisco, IP Routing: BGP Configuration Guide, Cisco IOS XE Release 3S, published 12 August 2013, as recited in the IDS, discloses commands for configuring routing and labels including next hop and network nodes.
… either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 6, 11, and 16 encompass limitations that are similar to claim 1. Thus, claims 6, 11, and 16 are allowed based on the same reasoning as discussed above.
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Luat Phung/

Primary Examiner, Art Unit 2468